Case: 13-13708   Date Filed: 06/05/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13708
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cr-00564-RAL-TGW-1


UNITED STATES OF AMERICA,


                                                              Plaintiff -Appellee,

                                  versus

ERRARDO SANTILLANA,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 5, 2014)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges

PER CURIAM:
              Case: 13-13708     Date Filed: 06/05/2014   Page: 2 of 2


      Cynthia J. Hernandez, appointed counsel for Errardo Santillana, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

conviction and sentence are AFFIRMED.




                                          2